Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-6, and 8-20 have been examined and rejected. This Office action is responsive to the amendment filed on 05/19/2021, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 8-15, 17-5, 17-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Stafford et al. (US 20160306431 A1, hereinafter Stafford) in view of Schwarz al. (US 20180046245 A1, hereinafter Schwarz) and in view of Iskandar et al. (US 10937215 B1, hereinafter Iskandar).

As to independent claims 1, 17 and 20, Stafford teaches an artificial reality system (paragraph [0037], systems and methods for navigating a scene displayed on a head-mounted display (HMD) by applying a pinch and hold gesture are described) comprising: 
an image capture device configured to capture image data representative of a physical environment (paragraph [0039], A camera system, e.g., one or more digital cameras, one or more infrared cameras, one or more depth cameras, etc., captures image data of the HMD 102 and of the hands 130A and 130B of the user 106); 
a head-mounted display (HMD) configured to output artificial reality content (Fig. 1, paragraph [0038], A user 106 is wearing an HMD 102 on his/her head; paragraph [0041], Upon analyzing the positions and orientations of the hands 130A and 130B and of the HMD 102, the processor of the computing device generates image data to be rendered on the HMD 102; 202A display is the rendered artificial reality content); and processing circuitry having access to memory (Fig. 8, a processor 914 of HMD 102) to implement:
a gesture detector configured to identify, from the image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration (paragraph [0007], The computing device analyzes data from the sensors of the finger segments to determine that a pinch and hold gesture is performed by at least two of the finger segments) and a subsequent pulling motion toward the HMD while in the pinching configuration (Fig. 2E, paragraph [0062], Upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106, the processor of the computing device determines from image data of the hands 130A and 130B whether a pull-in gesture illustrated in line item a in FIG. 2A or a push-out gesture illustrated in line item b in FIG. 2A is performed by the user 106; upon determining that the hands 130A and 130B move in the direction 260, the processor of the computing device determines that the pull-in gesture is performed and generates data for zooming-in the scene 202A; the pull-in gesture is to move toward the HMD),
a user interface (UI) engine configured to generate a UI input element in response to identifying the gesture (Fig. 1, paragraph [0047], the processor of the computing device generates data for rendering a cue, within the scene 202A, at a location of a point of contact between one or more fingers of an image of a hand of the user 106 and a thumb of the image when the processor determines that a pinch and hold gesture is performed with the hand.  For example, a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A; the cue 110A is the generated UI input element ),
a rendering engine configured to render the UI input element as an overlay to at least some of the artificial reality content (Fig. 1, paragraph [0045], the processor of the computing device enables overlay of the images 108A and 108B onto remaining objects within the scene 202A.  As yet another example, the scene 202A is displayed when the user 106 is playing a game using the HMD 102 and the computing device.  During the play of the game, the other objects are displayed within the scene 202A.  Moreover, during the play of the game, the user 106 makes pinch and hold gestures using his/her hands 130A and 130B, and the pinch and hold gestures are captured as image data by the camera system to display the images 108A and 108B within the scene 202A; paragraph [0047], a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A).
Stafford does not teach:

wherein the gesture detector is further configured to determine, from the image data, that the pinching configuration has ceased, and 
wherein the rendering engine is further configured to, responsive to determining that the pinching configuration has ceased, remove the UI input element from the artificial reality content.
Schwarz teaches:
rendering the UI input element includes modifying the UI input element in response to the subsequent pulling motion, and wherein the modifications to the UI input element correspond to adjusted input values (Fig. 4D, paragraph [0068], The user 320, after introducing his right hand 325 into the observable field of view 410 and making a pinch gesture with his right hand 325 while the gaze position crosshairs 420 are positioned on control point 340d, as illustrated in FIG. 4C, makes a stretch gesture (e.g., the pinch and pull) as was similarly performed in FIG. 3C. While the user 320 has again performed the stretch gesture corresponding to the control point 340d associated with the soda can 330, here, the same operation was performed utilizing a hyper-natural interaction methodology automatically selected for the user 320 by the interaction mediating component 126 of FIG. 1. As a result, this natural interaction has caused a modification to the soda can 330, particularly the enlargement thereof; the soda can 330 is the UI object).
this natural interaction has caused a modification to the soda can 330, particularly the enlargement (Schwarz, paragraph [0068]).
Stafford/Schwarz does not teach:
the gesture detector is further configured to determine, from the image data, that the pinching configuration has ceased, and 
wherein the rendering engine is further configured to, responsive to determining that the pinching configuration has ceased, remove the UI input element from the artificial reality content.
Iskandar teaches:
the gesture detector is further configured to determine, from the image data, that the pinching configuration has ceased (Fig. 5, Col 11 line 28-21, in response to detecting pinching gesture 204, device 100a enables a drawing input mode for making a drawing input on drawing surface 202 using the displayed drawing tool within CGR environment 200; in response to detecting that the user's hand is no longer making pinching gesture 204, device 100a disables the drawing input mode and ceases display of drawing tool 206 within the CGR environment), and 
wherein the rendering engine is further configured to, responsive to determining that the pinching configuration has ceased, remove the UI input element from the artificial reality content (Fig. 5, Col 11 line 28-41, in response to detecting that the user's hand is no longer making pinching gesture 204, device 100a disables the drawing input mode and ceases display of drawing tool 206 within the CGR environment; the drawing tool 206 is the UI element, the CGR environment is the computer-generated reality of a HMD system).
Since Stafford/Schwarz teaches a system of controlling interface objects based on user gesture on the display artificial reality system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rthe gesture detector is further configured to determine, from the image data, that the pinching configuration has ceased, and wherein the rendering engine is further configured to, responsive to determining that the pinching configuration has ceased, remove the UI input element from the artificial reality content, as taught by Iskandar, as the prior arts are in the same application field of HMD system user gesture manipulating displayed UI object, and Iskandar further teaches ceasing to display UI objects based on pining gesture. By incorporating Iskandar into Stafford/Schwarz would improve the integrity of Stafford/Schwarz ’s system by allowing to disable the drawing input mode (Iskandar, paragraph [0072[).


As to dependent claims 2, and 18, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein to identify the gesture, the gesture detector is further configured to: determine, from the image data, that the pinching configuration is in the vicinity of a UI pinch element (Fig. 1, paragraph [0047], For example, a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A.).

As to dependent claims 3, and 19, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the gesture detector is further configured to: 
identify, after identifying the gesture, further movement of the hand while the two fingers are in the pinching configuration (paragraph [0062], upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106, the processor of the computing device determines from image data of the hands 130A and 130B whether a pull-in gesture illustrated in line item a in FIG. 2A).

As to dependent claim 4, the rejection of claim 3 is incorporated. Schwarz teaches the artificial reality system of claim 3, wherein the rendering engine is further configured to: further modify the UI input element in response to the further movement of the hand and in a manner corresponding to the further movement of the hand  (Fig. 4D, paragraph [0068], While the user 320 has again performed the stretch gesture corresponding to the control point 340d associated with the soda can 330, here, the same operation was performed utilizing a hyper-natural interaction methodology automatically selected for the user 320 by the interaction mediating component 126 of FIG. 1. As a result, this natural interaction has caused a modification to the soda can 330, particularly the enlargement thereof; the pinch-and-pull gesture has caused the soda can 330 to enlarge).

As to dependent claim 5, the rejection of claim 4 is incorporated. Schwarz teaches the artificial reality system of claim 4, wherein to modify the UI input element in a manner corresponding to the further movement of the hand, the rendering engine is further configured to: modify the UI input to indicate a further adjusted value (Fig. 4D, paragraph [0068], As a result, this natural interaction has caused a modification to the soda can 330, particularly the enlargement thereof; the soda can 330 is the UI object).

As to dependent claim 6, the rejection of claim 5 is incorporated. Schwarz teaches:
 the artificial reality system of claim 5, wherein the rendering engine is further configured to: render the further modified UI input element  (Fig. 4D, paragraph [0068], As a result, this natural interaction has caused a modification to the soda can 330, particularly the enlargement thereof; the soda can 330 is the UI object).

As to dependent claim 8, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the user interface engine is further configured to: identify, responsive to determining that the pinching configuration has ceased, an input value (paragraph [0063], upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106, the processor of the computing device determines from image data of the hands 130A and 130B whether a pull apart gesture illustrated in line item c in FIG. 2A or a push together gesture illustrated in line item d in FIG. 2A is performed by the user 106); and 
generate, based on the input value, updated artificial reality content (paragraph [0062], upon determining that the hands 130A and 130B move in the direction 260, the processor of the computing device determines that the pull-in gesture is performed and generates data for zooming-in the scene 202A).

As to dependent claim 9, the rejection of claim 8 is incorporated. Stafford teaches the artificial reality system of claim 8, wherein the rendering engine is further configured to: render the updated artificial reality content (paragraph [0062], On the other hand, upon determining that the hands 130A and 130B move in the direction 260, the processor of the computing device determines that the pull-in gesture is performed and generates data for zooming-in the scene 202A; the display 202A is modified by the pull-in gesture moving).

As to dependent claim 10, the rejection of claim 1 is incorporated. Stafford teaches:
the artificial reality system of claim 1, wherein the HMD is further configured to output at least some of the image data representative of the physical environment (Fig.1, paragraph [0041], the processor of the computing device generates image data to be rendered to display the image 108A and the image 108B within a scene 202A which is the environment image data).
claim 11, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein to identify the gesture, the gesture detector is further configured to: identify the gesture as corresponding to an entry in a gesture library (paragraph [0046], when the processor of the computing device determines from the image data captured using the camera system that one or more fingers of a hand of the user 106 are in contact with a thumb of the hand, the processor determines that a pinch gesture is performed using the hand).

As to dependent claim 12, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the two fingers from the hand are a thumb and index finger (paragraph [0038], the user 106 performs a pinch gesture, e.g., brings his/her thumb in contact with one or more of his/her other fingers, etc., using his/her hand 130A and performs a pinch gesture using his/her other hand 130B.  Examples of the one or more other fingers of a hand include an index finger, a middle finger, a ring 
finger, and a little finger.).

As to dependent claim 13, the rejection of claim 1 is incorporated. Schwarz teaches
 the artificial reality system of claim 1, wherein the subsequent pulling motion includes a pulling motion of the hand (Fig. 4D, paragraph [0068], The user 320, after introducing his right hand 325 into the observable field of view 410 and making a pinch gesture with his right hand 325 while the gaze position crosshairs 420 are positioned on control point 340d, as illustrated in FIG. 4C, makes a stretch gesture (e.g., the pinch and pull) as was similarly performed in FIG. 3C; the pulling involves the user’s hand).

As to dependent claim 14, the rejection of claim 1 is incorporated. Schwarz teaches
 the artificial reality system of claim 1, wherein the subsequent pulling motion includes a pulling motion of the two fingers (Fig. 4D, paragraph [0068], The user 320, after introducing his right hand 325 into the observable field of view 410 and making a pinch gesture with his right hand 325 while the gaze position crosshairs 420 are positioned on control point 340d, as illustrated in FIG. 4C, makes a stretch gesture (e.g., the pinch and pull) as was similarly performed in FIG. 3C; the pulling involves two fingers).

As to dependent claim 15, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the image capture device is integrated within the HMD (paragraph [0039], A camera system, e.g., one or more digital cameras, one or more infrared cameras, one or more depth cameras, etc., captures image data of the HMD 102 and of the hands 130A and 130B of the user 106).

Claim 16 is rejected under AIA  35 U.S.C §103 as being unpatentable over Stafford et al. (US 20160306431 A1, hereinafter Stafford) in view of Schwarz al. (US 20180046245 A1, hereinafter Schwarz) and in view of Iskandar et al. (US 10937215 B1, hereinafter Iskandar) and in view of King et al. (US 20110164029 A1, hereinafter King).

As to dependent claim 16, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1 with the UI input element (Fig. 1, paragraph [0047], For example, a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A; the cue 110A is the generated UI input element).
	Stafford/Schwarz/Iskandar does not teach:
the UI input element is at least one of: a one-dimensional continuous variable slider; a one-dimensional discrete variable slider; a switch; a menu; a radial item picker; a radial slider; a color picker; a volumetric color picker; or a progress slider (Fig. 15A, paragraph [0063], the user can control blending of two textures by adjusting relative heights of fingertips 382a and 382b above regions 380a and 380b, respectively.  For example, pulling up fingertip 382b will cause the second texture to be given more weight when applied to the selected surface; 380a and 380b are menu items).
Since Stafford/Schwarz/Iskandar teaches a system of controlling interface objects based on user gesture on the display artificial reality system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rthe UI input element is at least one of: a one-dimensional continuous variable slider; a one-dimensional discrete variable slider; a switch; a menu; a radial item picker; a radial slider; a color picker; a volumetric color picker; or a progress slider, as taught by King, as the prior arts are in the same application field of user hold and pull gesture operating over the screen display, and King further teaches a pull gesture to manipulate a screen displayed interface object. By incorporating King into Stafford/Schwarz/Iskandar would expand the utility of Stafford/Schwarz/Iskandar’s system by allowing rendering a 2D object into a 3D object on a display (King, paragraph [0024[).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 17, and 20, and cancellation of claim 7.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./

/BEAU D SPRATT/Primary Examiner, Art Unit 2143